Citation Nr: 0303798	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  96-46 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for a low back disability.

2.  Entitlement to an initial compensable evaluation for a 
scar of the left forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel




INTRODUCTION

The veteran had active service from August 1993 to September 
1995.

This appeal arises from a March 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, granted 
service connection for a low back disability with a 10 
percent disability evaluation, and for a scar of the left 
forearm with a zero percent disability evaluation.  The 
veteran a filed timely notice of disagreement and substantive 
appeal as to the evaluations assigned.  Jurisdiction of the 
veteran's file was subsequently transferred to the RO in 
Hartford, Connecticut.

On his VA Form 9, the veteran requested a hearing before a 
Member of the Board of Veterans' Appeals (Board) at the RO.  
The hearing was scheduled for September 1997, but the veteran 
withdrew the request before the hearing had convened.

By rating decision dated in April 1997, the RO increased the 
evaluation for the service-connected low back disability to 
20 percent.  As 20 percent was not the maximum benefit 
allowable by law, the claim remained in appellant status.  
See AB v. Brown, 6 Vet. App. 35 (1993).  In the AB decision, 
the United States Court of Appeals for Veterans Claims 
(Court) held that, on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
therefore follows that such a claim remains in controversy 
where less than the maximum benefit available has been 
awarded.  Although the RO granted an increased rating to 20 
percent for the service-connected low back disability during 
the appellate process, 20 percent is less than the maximum 
possible benefit, and the veteran has not indicated that he 
is satisfied with that assigned disability evaluation.  
Therefore, that issue remains in appellate status.

This matter was previously before the Board in December 1997, 
at which time it was remanded for additional development.

In this decision, the Board has re-characterized the issues, 
which had been certified on appeal as simply increased-rating 
issues, in order to comply with the decision of the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran's service connected low back disability is 
productive of no more than moderate limitation of motion of 
the lumbar spine. 

2.  The veteran's scar of the left forearm is healed, and is 
not manifested by any objective findings of limitation of 
function of the left forearm.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a low back disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292 
(2002).

2.  The criteria for a compensable evaluation for a scar of 
the left forearm have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002); 
67 Fed. Reg. 49,590, 49,596 (July 31, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that, in an August 1994 physical 
therapy report, it was noted that the veteran complained of a 
new symptom of low back pain.  A few days later, in a medical 
report, it was noted that he complained of low back pain 
which had been present for the previous six to seven months.  
He denied having suffered any trauma.  He stated that the 
pain was an intermittent sharp pain with no radiation which 
felt better when he was in a standing position.  On 
examination he had full range of motion.  The clinical 
evaluation was negative for spinal column deviation, edema, 
erythema, ecymosis, and step-offs.  There was positive point 
tenderness of the lumbar vertebra and lower thoracolumbar 
fascia.  The diagnosis was "supraspinal" muscle strain.  X-
rays showed a normal lumbosacral spine.

In September 1994 the veteran complained that his lower back 
caused a loss of sensation in his left leg.  On examination 
there was no scoliosis, erythema, edema, localized spasm, or 
point tenderness.  He had full range of motion, a normal 
gait, and 5/5 strength in both legs.  The diagnosis was 
muscle spasm.  In October 1994 he was seen with similar 
complaints and was diagnosed with muscle sprain, unresponsive 
to treatment.  

A November 1994 bone scan revealed a normal lumbosacral spine 
and pelvis.  It was noted that there was no scintigraphic 
abnormality to explain the veteran's pain.

In December 1994 the veteran was seen with complaints of a 
self-inflicted burn to his left forearm.  He reported that, 
four days earlier, he had heated a metal dish with a lighter, 
and burned his arm.  On examination it was noted that he had 
a well-circumscribed dish shaped burn to his left forearm.  
There was redness and swelling, and the burn seemed to have 
become infected. The diagnosis was self-inflicted second-
degree burn to the left forearm, possible third-degree.

MRI (magnetic resonance imaging) of the lumbosacral spine in 
January 1995 showed some mild decrease in the signal on the 
T2-weighted images at L1-2 and L2-3, consistent with some 
early disc desiccation.  The diagnostic impression was 
Schmorl's nodes, with no evidence of herniated nucleus 
pulposus (HNP).

In February 1995 it was reported that the veteran had low 
back pain with bilateral lower extremity paresthesias, 
without significant radicular pain or weakness.  The 
diagnosis was myofascial low back pain.  

In March 1995 the veteran underwent an examination for 
purposes of proceedings before a Medical Evaluation Board 
(MEB).  Examination revealed decreased flexion of the lumbar 
spine, and a scar of the left forearm and bicep.  Further 
orthopedic examination for MEB purposes revealed that the 
veteran could forward flex to the mid-tibia, and extension 
was to 10 degrees.  Lateral flexion was to 20 degrees on 
either side.  He was able to heel- and toe-walk.  He had 
tenderness over his left lower lumbar area, left sciatic 
notch, and down the left S1 joint.  The clinical assessment 
was low back pain with left L5 radiculopathy, which was 
incapacitating in his MOS (military occupational specialty) 
duties.  

In September 1995, after his discharge from service, the 
veteran filed claims for entitlement to service connection, 
inter alia, for a low back disorder and a third-degree burn 
of the left forearm.

In November 1995 he underwent a VA general medical 
examination.  He reported that in 1994 he jumped, hit the 
ground, and landed on his back and left hip.  Subsequently, 
he developed discomfort in his lower back.  In addition, he 
reported that in 1994 he was playing a daring game with his 
friends to see who could tolerate the most pain and he burned 
his left forearm with a hot metal "disk".  On clinical 
evaluation of the skin, there were no eruptions or jaundice.  
There was a 3x6 cm. burn on the volar aspect of the distal 
left forearm, which was healed with evidence of cicatrix.  It 
was noted that he is right-handed.  Further, on 
musculoskeletal examination, range of motion of his 
lumbosacral spine was 50 degrees flexion, with 20 degrees on 
extension, lateral flexion was to 30 degrees bilaterally, and 
rotation was to 30 degrees bilaterally.  It was noted that 
his posture and gait were normal.  On neurological 
examination, he had no motor loss.  The diagnoses, in 
pertinent part, were history of low back pain and burn of the 
left forearm.  X-rays revealed an essentially normal lumbar 
spine.

By rating decision dated in March 1996, the RO granted 
entitlement to service connection for a scar of the left 
forearm with an evaluation of zero percent, and for a low 
back disability with an evaluation of 10 percent.  In August 
1996 the veteran filed notice of disagreement with the 
evaluations assigned for his left forearm and low back 
disabilities.  Also in August 1996, the RO issued a statement 
of the case (SOC), which continued the evaluations assigned 
for the veteran's left forearm and low back disabilities.  
The veteran filed a substantive appeal in October 1996.  In 
his substantive appeal, he contended that his forearm was 
very tender and sensitive because of the scar/burn.  He 
contended further that he was unable to bend forward, to the 
side or backward, very much, during the VA examination.  He 
noted that, due to his back injury, he was unable to sit in 
one spot for more than fifteen minutes without experiencing 
severe pain.  He stated that he could hardly bend forward, 
backward, or to the sides anymore.  He stated that he had to 
continuously straighten his back by sitting straight up or 
lying down, which caused his back to "pop" all the way up 
and caused sharp "electric" like pain to shoot throughout 
his back and neck.

A VA examination was conducted in March 1997.  On examination 
the musculature of the back was well developed.  Forward 
flexion was to 55 degrees, backward extension was to 30 
degrees, left and right lateral flexion was normal, and 
rotation to the left and right was normal.  There was 
objective evidence of pain on motion.  He had negative 
straight leg raising tests.  There were no sensory or motor 
deficits.  He had paravertebral spasm along the lumbosacral 
area as well as the left sternocleidomastoid muscle.  The 
diagnosis was chronic back strain with mild scoliosis of the 
lumbar spine convexed toward the right.  X-rays revealed mild 
scoliosis, and no loss of disk height, vertebral body height 
fracture, or dislocation.

In April 1997 the RO increased the disability evaluation for 
the service-connected low back disability to 20 percent.

In January 2000 a VA examination of the spine was conducted 
pursuant to the Board's 1997 remand of the issue of 
entitlement to an increased evaluation for a low back 
disability.  It was noted that there had been no surgery to 
the veteran's back.  It was further noted that the veteran 
was employed full-time as a corrections officer.  Examination 
of the lumbar spine revealed normal musculature.  There was 
no specific paraspinal muscle spasm.  There was some pain on 
palpation of the left S1 joint.  Range of motion of the 
lumbosacral spine revealed forward flexion to 90 degrees, 
extension to 20 degrees, side bending to the right and left 
to 45 degrees, and rotation to the right and left of 60 
degrees.  There was no motor deficit in the left or right 
lower extremity.  His gait was non-painful.  He had no 
difficulty standing on his toes or heels and no difficulty 
performing full squat.  The diagnosis, in pertinent part, was 
chronic lumbar strain.

A VA examination for scars was also scheduled in January 
2000, but the veteran failed to report for that examination.

By rating action in July 2000, the RO continued the 
evaluation for the lumbar spine disability at 20 percent, and 
the scar of the left forearm at zero percent.  

In November 2000 the veteran was contacted via telephone by 
the RO.  In an inter-office memorandum, which reported the 
telephone conversation with the veteran, it was noted that 
the veteran stated that he was willing to report for the 
needed compensation examination for his burn scar.  Later in 
the same month, a VA examination was scheduled and 
subsequently cancelled.

In a July 2001 letter from the RO to the veteran, the veteran 
was informed that if he wished to report for an examination 
for the scar of his left forearm it could be scheduled for 
him; or if he wished to provide recent treatment records to 
show that the scar was tender, painful, ulcerated, etc., he 
could do so.  The letter further indicated that the RO wanted 
to give the veteran an opportunity to submit additional 
evidence and to have another examination before a decision 
was rendered in his claim.  The veteran was directed to 
respond to the RO's request as soon as possible, and was 
advised that, if there was no response within thirty days, 
the RO would issue a supplemental SOC (SSOC) based upon the 
evidence of record.  There is no indication in the record 
that the veteran or his representative responded to the RO's 
requests.

In October 2002 VA examinations for scars and the spine were 
scheduled and the veteran failed to appear for those 
examinations.  


II.  Legal Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the United 
States Court of Appeals for the Federal Circuit has held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements. We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation. We note that the development of 
medical evidence appears to be complete.  By virtue of the 
August 1996 SOC, the April 1997, July 2000, and October 2001 
SSOCs, the 1997 Board remand, and various correspondence 
provided by the RO, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claims.  Likewise, he has also been given notice that VA 
has a duty to assist him in obtaining any evidence that may 
be relevant to this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA). In this regard, the Board notes the letter issued 
in June 2002, in which the RO advised him of the evidence 
necessary to establish entitlement, what information or 
evidence VA needed from him to help with his claim, and what 
records VA would obtain that he identified on his behalf.

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claims have been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  The veteran was afforded a VA 
examination of the lumbar spine in January 2000.  In 
addition, in September 2002 the RO attempted to provide the 
veteran with VA examinations to ascertain the current nature 
and severity of his low back disability and left forearm 
scar, but, he failed to report for those examinations.  
Moreover, he failed to report for a VA examination for scars 
in June 2000.

Pursuant 38 C.F.R. § 3.655, when a veteran fails, without 
good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, his claim 
shall be rated based on the evidence of record.  Examples of 
"good cause" include, but are not limited to, the illness 
or hospitalization of the claimant, death of an immediate 
family member, etc.  38 C.F.R. § 3.655(a).  To date, the 
veteran has not offered any explanation regarding his 
repeated failure to report for VA examinations.  Accordingly, 
the Board will proceed to adjudicate the veteran's claims 
based on the evidence currently on record, as required by the 
provisions of 38 C.F.R. § 3.655(b).

The Board notes in passing that the notification letters 
advising the veteran of the date and time of his examinations 
are not currently associated with the claims folder.  
Nevertheless, there is a presumption of regularity under 
which it is presumed that government officials "have 
properly discharged their official duties."  United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This 
presumption of regularity in the administrative process may 
be rebutted only by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Thus, 
there is a rebuttable presumption that VA properly discharged 
its official duties by mailing a timely notice of the 
scheduled VA examinations to veteran at his address of 
record.

Although, in this case, the veteran did indicate that he 
failed to received notice of the first examination (January 
2000) for scars, there is no evidence of record indicating 
that such was the case.  Furthermore, he has never contended 
that he failed to receive notice of any of the other 
examinations.  Therefore, the Board finds that the 
presumption of regularity clearly applies in this instance, 
and that it must be presumed that he did receive the letters 
notifying him of the VA examinations scheduled in June 2000 
and October 2002.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities (Rating Schedule), and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life.  38 C.F.R. §§ 4.1, 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

As noted above, the VA regulation pertinent to the failure to 
report for VA examinations provides, when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, without good cause, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  The veteran was notified in the July 2000 SSOC of 
the consequences of failing to report for an examination 
contained in this regulation.  In addition, in a July 2001 
letter to the veteran, he was advised that a decision would 
be made based on the evidence of record if he failed to 
response to the RO's request for additional information and 
to inform the RO whether he desired another examination.  In 
Olson v. Principi, 3 Vet. App. 480 (1992) the veteran failed 
to report for scheduled examinations.  In that case, it was 
reiterated that the duty to assist is not always a one-way 
street, or a blind alley; and that the veteran must be 
prepared to cooperate with VA's efforts to provide an 
adequate medical examination and by submitting all the 
medical evidence supporting his claims.  See also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Therefore, no further 
assistance to the veteran is required and the Board will 
adjudicate the claims based on the limited evidence of 
record.

1.  Low back 

The veteran is currently assigned a 20 percent disability 
evaluation for his low back disability under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5299-5292.  The veteran 
essentially asserts that his service-connected low back 
disability is more disabling than that shown under the 
criteria for a 20 percent evaluation.

DC 5292 evaluates limitation of motion of the lumbar spine.  
Under that code, slight limitation of motion is assigned an 
evaluation of 10 percent; moderate limitation is assigned an 
evaluation of 20 percent; and severe limitation is assigned a 
40 percent evaluation.

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 4.2, 4.6.

In this instance, on examination of his lumbosacral spine in 
November 1995 the veteran was reported to have flexion to 50 
degrees, while normal forward flexion is indicated at 95 
degrees; extension was to 20 degrees, with normal backward 
extension indicated to be 35 degrees; lateral flexion 
bilaterally was to 30 degrees, with normal lateral flexion 
being 40 degrees; and rotation was to 30 degrees bilaterally, 
while normal rotation is indicated at 35 degrees.  On X-ray 
examination, the lumbar spine was reported to be essentially 
normal.  

On examination of his lumbosacral spine in March 1997, the 
veteran was reported to have forward flexion to 55 degrees, 
backward extension was to 30 degrees; lateral flexion 
bilaterally was normal, and rotation bilaterally was normal.  
Upon an X-ray examination, there was no evidence of any 
arthritic or degenerative disc changes, fracture, 
dislocation, or subluxation.  On examination of his 
lumbosacral spine in January 2000, the veteran was reported 
to have forward flexion to 90 degrees; extension was to 20 
degrees; lateral flexion bilaterally was to 45 degrees and 
rotation was to 60 degrees bilaterally.  

Based upon the foregoing, the veteran's reported range of 
motion indicates that he has experienced moderate to slight 
limitation of movement of the lumbar spine, and in such a 
case, an evaluation greater than 20 percent is not warranted 
under DC 5292.  Therefore, the veteran's claim for an 
evaluation in excess of 20 percent for his low back 
disability under DC 5292 must be denied.

The Board has considered the potential applicability of other 
diagnostic codes, whether or not they have been raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  After a careful review of the available 
diagnostic codes and the probative medical evidence of 
record, the Board finds that, based upon the veteran's 
reported symptomatology, there are no diagnostic codes that 
provide a basis to assign an evaluation higher than the 20 
percent evaluation currently assigned.

The Board notes that, except as otherwise provided in the 
Rating Schedule, all disabilities, including those arising 
from a single disease entity, are to be rated separately, 
unless the conditions constitute the same disability or the 
same manifestation.  38 C.F.R. 4.14; see Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the disabling symptomatology 
is duplicative or overlapping.  The claimant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

The Board has considered DC 5003.  Arthritis is evaluated 
under DC 5003.  Pursuant to that code, arthritis, when 
established by X-ray evidence, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  The X-rays of record were 
negative for evidence of arthritis.  Furthermore his service-
connected low back disability is currently evaluated as 20 
percent disabling based upon limitation of motion of his 
lumbar spine.  Also, 20 percent is the maximum allowable 
evaluation under DC 5003.  Therefore an evaluation in excess 
of 20 percent under DC 5003 is not for application in this 
case.  

Inasmuch as the competent medical evidence of record does not 
demonstrate, and the veteran does not appear to contend, that 
ankylosis of the lumbar spine or symptomatology associated 
with disc disease is present, an evaluation of his disability 
under 38 C.F.R. § 4.71a, DC 5289 or DC 5293 is also not for 
application.

The veteran was initially evaluated under the criteria for 
lumbosacral strain (DC 5295).  Pursuant to that code, severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion is assigned an evaluation 
of 40 percent.  Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position is assigned 20 percent.  

The Board finds that the criteria for a 40 percent 
evaluation, the next highest evaluation under DC 5295, are 
not met by the symptomatology of the veteran's lumbar spine 
shown in the medical evidence of record.  Therefore an 
evaluation in excess of 20 percent for the low back 
disability under DC 5295 is not warranted.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The November 
1995 VA examination noted that the veteran complained that 
his back continued to cause some pain.  He reported that he 
could not sit for long periods of time or walk for long 
distances.  Such limitations as the veteran described were 
not corroborated by the examiner, as a diagnosis of history 
of low back pain was rendered in that instance.  On 
examination in March 1997 the veteran reported that his back 
would hurt all the time, but eased if he stood.  The pain, he 
stated, was worse if he walked up a hill.  He said he did not 
take any medications nor had he seen any physician since he 
was discharged from the service.  Moreover, there was no 
evidence of any arthritic or degenerative disc changes.  The 
examiner did, however, note that there was pain on motion.  
In January 2000 it was reported that the veteran had a non-
painful gait and no difficulty standing on his toes or heels 
and no difficulty performing full squat.  In addition, his 
range of motion had improved compared with previous 
examinations.

After careful review of the evidence, the Board finds that 
the veteran's low back disability is not manifested by a 
degree of additional functional loss due to pain or other 
pathology that would warrant a higher evaluation under 
38 C.F.R. §§ 4.40 or 4.45.

Clearly, the veteran has reported pain on motion.  However, 
with regard to the applicable criteria, the diagnostic code 
currently assigned contemplates some degree of motion 
limitation.  Accordingly, the effects of pain and associated 
functional limitations have been accounted for in the 
evaluation assigned.  Additionally, given the examiner's 
description of a non-painful gait and no difficulty standing 
on toes or heels and of performing a full squat, the Board 
concludes that the 20 percent evaluation for the veteran's 
low back disability is appropriately rated. 

Thus, the evidence demonstrates that the veteran's low back 
disability has not resulted in additional loss of motion 
beyond the requirements of a 20 percent evaluation based on 
pain or other pathology.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.

2.  Scar of the left forearm

The veteran was assigned a noncompensable rating for his left 
forearm scar pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7805, which rates scars based on limitation of function of 
the part affected.  In the present case, the November 1995 VA 
examination indicated that the veteran had full range of 
motion of all joints except his lumbosacral spine, and noted 
that there was no joint deformity, swelling, or instability.  
As such, there is no objective basis to assign a higher 
rating for limited forearm motion under DCs 5206, 5207, or 
5208.  The Board notes that there is no additional medical 
evidence to consider in an evaluation for the scar of the 
left forearm.  The veteran failed to report for VA 
examinations where additional medical evidence concerning the 
scar of the left forearm could have been obtained.  In light 
of the foregoing, the Board finds no basis to assign a 
compensable rating for the veteran's scar of the left 
forearm.

The Board notes that there were recent amendments to the 
rating criteria for evaluating skin, which were made 
effective August 30, 2002.  67 Fed. Reg. 49,590, 49,596 (July 
31, 2002).  The Court has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the . . . judicial appeal process has been 
concluded, the version most favorable to appellant should and 
. . . will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas, supra).  
However, despite the amendments, the language of Diagnostic 
Code 7805 (under which the veteran is presently assigned a 
noncompensable rating) was essentially unchanged.  Thus, 
there is no prejudice to the veteran in proceeding with this 
appeal, even though the RO did not have the opportunity to 
consider the applicability of the amended regulations.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is not prejudice to the appellant).

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the assignment of 
an evaluation in excess of 20 percent for the veteran's low 
back disability and for a compensable evaluation for a scar 
of the left forearm.  Consideration has been given to 
assigning a staged rating; however, at no time during the 
period in question has the veteran shown disablement greater 
than the assigned ratings.  See Fenderson, supra.  Thus, the 
benefits sought on appeal must be denied.

3.  Extraschedular Consideration

The Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect disabilities that are so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for such service-connected disabilities.  The Board notes 
that the veteran's low back and scar of the left forearm 
disabilities have not required hospitalization.  Moreover, 
there is no evidence in the record of marked interference 
with employment with regard to these disabilities, and no 
medical evidence has been presented to support a conclusion 
that the veteran's service-connected low back and scar of the 
left forearm disabilities significantly interfere with his 
employment.

The evidence shows that the veteran previously worked in a 
printer shop and in January 2000 he reported that he was 
employed full-time as a corrections officer.  The Board also 
notes that the current evaluation contemplates a degree of 
industrial impairment, and there is no reason to believe that 
the rating schedule does not adequately compensate him for 
his disabilities.  In summary, the Board does not find that 
the veteran's case is outside the norm so as to warrant 
consideration of the assignment of extraschedular ratings.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for a low back disability is denied.

Entitlement to an initial compensable evaluation for a scar 
of the left forearm is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

